Page 1 of 28

 

Exhibit 10.17

 

 

WMI HOLDINGS CORP.

2012 LONG-TERM INCENTIVE PLAN

 

 

 

EFFECTIVE DATE: May 22, 2012

APPROVED BY SHAREHOLDERS: Not applicable

TERMINATION DATE: May 22, 2022



--------------------------------------------------------------------------------

Page 2 of 28

 

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 ESTABLISHMENT; PURPOSE; GLOSSARY

     1   

1.1 ESTABLISHMENT

     1   

1.2 PURPOSE

     1   

1.3 GLOSSARY

     1   

1.4 ARTICLES CONTROL

     1   

ARTICLE 2 EFFECTIVE DATE; EXPIRATION DATE

     1   

2.1 EFFECTIVE DATE

     1   

2.2 EXPIRATION DATE

     1   

ARTICLE 3 ADMINISTRATION

     1   

3.1 THE COMMITTEE

     1   

3.2 ACTION BY THE COMMITTEE

     2   

3.3 AUTHORITY OF THE COMMITTEE

     2   

3.4 DECISIONS BINDING

     2   

3.5 DELEGATION

     2   

3.6 SCOPE OF DISCRETION

     3   

ARTICLE 4 SHARES SUBJECT TO THE PLAN

     3   

4.1 NUMBER OF SHARES

     3   

4.2 SHARE COUNTING

     3   

4.3 STOCK DISTRIBUTED

     4   

4.4 ADJUSTMENTS

     4   

4.5 NO OTHER RIGHTS

     4   

4.6 REPLACEMENT AWARDS

     4   



--------------------------------------------------------------------------------

Page 3 of 28

 

ARTICLE 5 ELIGIBILITY AND PARTICIPATION

     4   

5.1 ELIGIBILITY

     4   

5.2 ACTUAL PARTICIPATION

     5   

ARTICLE 6 GENERAL RULES APPLICABLE TO ALL AWARDS

     5   

6.1 AWARD AGREEMENTS

     5   

6.2 STAND-ALONE AND TANDEM AWARDS

     5   

6.3 TERM OF AWARD

     5   

6.4 TERMINATION OF SERVICE

     5   

6.5 FORM OF PAYMENT FOR AWARDS

     5   

ARTICLE 7 RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS

     5   

7.1 GRANT OF RESTRICTED STOCK

     5   

7.2 RESTRICTED STOCK UNIT AWARDS

     6   

ARTICLE 8 STOCK GRANT AND STOCK UNIT AWARDS

     6   

8.1 STOCK GRANT AWARDS

     6   

8.2 STOCK UNIT AWARDS

     6   

ARTICLE 9 DIVIDEND EQUIVALENT AWARDS

     7   

9.1 DIVIDEND EQUIVALENT AWARDS

     7   

ARTICLE 10 PERFORMANCE SHARES; PERFORMANCE SHARE UNITS; AND PERFORMANCE CASH
AWARDS

     7   

10.1 PERFORMANCE SHARE AWARDS

     7   

10.2 PERFORMANCE SHARE UNIT AWARDS

     7   

10.3 PERFORMANCE CASH AWARDS

     7   

10.4 PERFORMANCE CRITERIA

     7   

ARTICLE 11 STOCK OPTIONS

     8   

11.1 GENERAL

     8   

11.2 INCENTIVE STOCK OPTIONS

     8   



--------------------------------------------------------------------------------

Page 4 of 28

 

ARTICLE 12 STOCK APPRECIATION RIGHTS

     9   

12.1 GENERAL

     9   

ARTICLE 13 PERFORMANCE-BASED AWARDS

     10   

13.1 PURPOSE

     10   

13.2 APPLICABILITY

     10   

13.3 DISCRETION OF THE COMMITTEE WITH RESPECT TO PERFORMANCE-BASED AWARDS

     10   

13.4 ESTABLISHMENT OF PERFORMANCE GOALS

     10   

13.5 PERFORMANCE EVALUATION; ADJUSTMENT OF GOALS

     11   

13.6 ADJUSTMENT OF PERFORMANCE-BASED AWARDS

     11   

13.7 CONTINUED EMPLOYMENT REQUIRED

     11   

13.8 CERTIFICATION BY THE COMMITTEE

     11   

13.9 MAXIMUM AWARD PAYABLE

     11   

13.10 MISCELLANEOUS

     12   

ARTICLE 14 OTHER PROVISIONS APPLICABLE TO ALL AWARDS

     12   

14.1 LIMITATION ON AWARDS WITH RAPID OR NO VESTING

     12   

14.2 LIMITS ON TRANSFER

     12   

14.3 BENEFICIARIES

     13   

14.4 STOCK CERTIFICATES

     13   

14.5 CLAWBACK

     13   

ARTICLE 15 CHANGE OF CONTROL

     13   

15.1 GENERAL RULE

     13   

15.2 BOARD OVERRIDE

     15   

15.3 PARTICIPANT CONSENT NOT REQUIRED

     15   



--------------------------------------------------------------------------------

Page 5 of 28

 

ARTICLE 16 AMENDMENT, MODIFICATION, AND TERMINATION

     15   

16.1 AMENDMENT, MODIFICATION, AND TERMINATION OF THE PLAN

     15   

16.2 AWARDS PREVIOUSLY GRANTED

     15   

16.3 PERFORMANCE-BASED AWARDS

     16   

ARTICLE 17 GENERAL PROVISIONS

     16   

17.1 NO RIGHTS TO AWARDS

     16   

17.2 NO SHAREHOLDERS RIGHTS

     16   

17.3 WITHHOLDING

     16   

17.4 NO RIGHT TO CONTINUED EMPLOYMENT OR SERVICE

     16   

17.5 UNFUNDED STATUS OF AWARDS

     16   

17.6 RELATIONSHIP TO OTHER BENEFITS

     16   

17.7 EXPENSES

     16   

17.8 TITLES AND HEADINGS

     16   

17.9 FRACTIONAL SHARES

     17   

17.10 COMPLIANCE WITH LAWS

     17   

17.11 GOVERNMENT AND OTHER REGULATIONS

     17   

17.12 GOVERNING LAW

     17   

17.13 SUCCESSORS

     17   

17.14 SURVIVAL OF PROVISIONS

     17   

17.15 COMPLIANCE WITH SECTION 409A

     17   

GLOSSARY

     19   



--------------------------------------------------------------------------------

Page 6 of 28

 

Adopted by Board on May 22, 2012

By: /s/ Charles Edward Smith

Charles Edward Smith, Secretary

WMI HOLDINGS CORP.

2012 LONG-TERM INCENTIVE PLAN

EFFECTIVE DATE: May 22, 2012

APPROVED BY SHAREHOLDERS: Not applicable

TERMINATION DATE: May 22, 2022

ARTICLE 1

ESTABLISHMENT; PURPOSE; GLOSSARY

1.1 ESTABLISHMENT. WMI Holdings Corp., a Washington corporation (the “Company”)
hereby establishes the WMI Holdings Corp. 2012 Long-Term Incentive Plan (the
“Plan”).

1.2 PURPOSE. The initial purpose of the Plan is to permit the Committee to award
Restricted Stock to the non-employee directors and to have a plan in place for
Awards to executives and others in connection with the Company’s operations and
future strategic plan. It is intended that this Plan may be amended and restated
prior to submission to the shareholders for approval. The overall purpose of the
Plan is to permit the Committee to grant Awards, thereby giving the Participants
a stake in the growth and prosperity of the Company and encouraging the
continuance of their service with or to the Company or its Affiliates. The
Awards that may be granted pursuant to the Plan are Restricted Stock, Restricted
Stock Units, Performance Share Units, Performance Shares, Performance Cash,
Stock Grants, Stock Units, Dividend Equivalents, Incentive Stock Options,
Nonqualified Stock Options and Stock Appreciation Rights.

1.3 GLOSSARY. Defined terms used in this Plan are set forth in the attached
Glossary, which is incorporated into and made part of this Plan.

1.4 ARTICLES CONTROL. This Plan and all Awards issued under the Plan are subject
to the transfer restrictions set forth in the Company’s Articles.

ARTICLE 2

EFFECTIVE DATE; EXPIRATION DATE

2.1 EFFECTIVE DATE. The Plan is effective as of the date it is approved by the
Board (the “Effective Date”), but any Awards of Incentive Stock Options will be
subject to the approval of this Plan by the Company’s shareholders. Any Awards
of Incentive Stock Options granted prior to shareholder approval of the Plan
shall be expressly conditioned upon shareholder approval of the Plan.

2.2 EXPIRATION DATE. The Plan will expire on, and no Award may be granted under
the Plan after, the tenth anniversary of the Effective Date. Any Awards that are
outstanding on the tenth anniversary of the Effective Date shall remain in force
according to the terms of the Plan and the Award Agreement.

ARTICLE 3

ADMINISTRATION

3.1 THE COMMITTEE. The Plan shall be administered by the Compensation Committee
of the Board. The Committee shall consist of at least two individuals, each of
whom qualifies as (a) a “non-employee director” as defined in Rule 16b-3(b)(3)
of the General Rules and Regulations of the Exchange Act, and (b) an “outside
director” as defined in Section 162(m) of the Code and the regulations issued
thereunder.

 

1 – WMI HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

Page 7 of 28

 

3.2 ACTION BY THE COMMITTEE. A majority of the Committee shall constitute a
quorum. The acts of a majority of the members present at any meeting at which a
quorum is present, and acts approved in writing by all of the members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee.

3.3 AUTHORITY OF THE COMMITTEE. The Committee has the power and authority to
take the following actions subject to the Articles and Bylaws of the Company as
in effect from time to time and Section 23B.08.250 of the Revised Code of
Washington:

(a) Designate Participants to receive Awards;

(b) Determine the type or types of Awards and the times when Awards are to be
granted to each Participant;

(c) Determine the number of Awards to be granted and the number of shares of
Stock to which an Award will relate;

(d) Determine the terms and conditions of any Award, including, but not limited
to, the exercise price, grant price, or purchase price, any restrictions or
limitations on the Award, any schedule for lapse of restrictions or limitations,
and accelerations or waivers thereof, based in each case on such considerations
as the Committee determines; provided, however, that except as provided in
Section 15.1 the Committee shall not have the authority to accelerate the
vesting or waive the forfeiture restrictions of any Performance-Based Awards;

(e) Determine whether, to what extent, and in what circumstances an Award may be
settled in, or the exercise price of an Award may be paid in, cash, Stock, other
Awards, or other property, or whether an Award may be canceled, forfeited,
exchanged or surrendered;

(f) Prescribe the form of each Award Agreement, which need not be identical for
each Participant;

(g) Decide all other matters that must be determined in connection with an
Award;

(h) Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

(i) Subject to the provisions of Section 3.3(d), Section 15.1, Section 16.2 and
Section 16.3, amend or modify any outstanding Award to the extent the terms of
such Award are within the power and authority of the Committee as provided under
the Plan;

(j) Interpret the terms of, and determine any matter arising pursuant to, the
Plan or any Award Agreement; and

(k) Make all other decisions or determinations that may be required pursuant to
the Plan or an Award Agreement as the Committee deems necessary or advisable to
administer the Plan.

3.4 DECISIONS BINDING. The Committee’s interpretation of the Plan or any Award
Agreement and all decisions and determinations by the Committee with respect to
the Plan and any Award are final, binding, and conclusive on all parties. All
authority of the Board and the Committee with respect to Awards issued pursuant
to this Plan, including the authority to amend outstanding Awards, shall
continue after the term of this Plan so long as any Award remains outstanding.

3.5 DELEGATION. The Board has delegated all of the administration of the Plan to
the Committee and the Committee has, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, subject, however, to such resolutions, not inconsistent with
the provisions of the Plan, as may be adopted from time to time by the
Board. The Board may retain the authority to concurrently administer the Plan
with the Committee and may, at any time, revest in the Board some or all of the
powers previously delegated. As permitted by law and the rules of any
established securities market on which the

 

2 – WMI HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

Page 8 of 28

 

Stock is traded, the Committee may delegate any authority granted to it pursuant
to this Plan; provided, however, that only the Board or the Committee may
approve Awards to Executives, and one or more designated senior executive
officers of the Company pursuant to RCW 23B.08.250 may grant Awards only within
limits specifically prescribed by the Board or the Committee.

3.6 SCOPE OF DISCRETION. Subject to the last sentence of this Section 3.6, on
all matters for which this Plan confers the authority, right or power on the
Committee to make decisions, that body may make those decisions in its sole and
absolute discretion and any action authorized to be taken by the Committee
pursuant to the Plan may be taken or not taken by the Committee in the exercise
of its discretion as long as such action or decision not to act is not
inconsistent with a provision of this Plan. Moreover, but again subject to the
last sentence of this Section, in making those decisions the Committee need not
treat all persons eligible to receive Awards, all Participants, or all Awards
the same way. However, the discretion of the Committee is subject to the
specific provisions and specific limitations of this Plan, as well as all rights
conferred on specific Participants by Award Agreements and other agreements.

ARTICLE 4

SHARES SUBJECT TO THE PLAN

4.1 NUMBER OF SHARES. Subject to the possible increases provided by Section 4.2
and adjustments as provided in Section 4.4, the aggregate number of shares of
Stock reserved and available for grant (or to be used to determine the value of
an Award payable in cash) pursuant to the Plan shall be 2,000,000.

4.2 SHARE COUNTING. For purposes of determining the number of shares of Stock
available for Award under the Plan from time-to-time:

(a) In the event any Award granted under this Plan, shall be forfeited,
terminate or be canceled or expire, or the number of shares of Stock subject to
such Award, to the extent of any such forfeiture, termination, cancellation or
expiration, shall thereafter be available for grant under the Plan.

(b) If shares of Stock are not delivered in connection with any Award because
the Award is settled in cash, such shares shall not be deemed to have been
delivered for purposes of determining the maximum number of shares of Stock
available for delivery under the Plan and will again be available for grant.

(c) The exercise of a stock-settled SAR or broker-assisted “cashless” exercise
of an Option (or a portion thereof) will reduce the number of shares of Stock
available for issuance by the entire number of shares of Stock subject to that
SAR or Option (or applicable portion thereof), even though a smaller number of
shares of Stock will be issued upon such an exercise.

(d) Dividend Equivalent Awards paid in Stock shall be counted against the shares
available for issuance under the Plan by the number of shares of Stock used to
satisfy such Dividend Equivalent Award.

(e) Shares of Stock tendered to pay the exercise price of an Option or tendered,
withheld or otherwise relinquished by the Participant to satisfy a tax
withholding obligation arising in connection with any Award will not become
available for grant under the Plan. Moreover, shares of Stock purchased on the
open market with cash proceeds generated by the exercise of an Option will not
increase or replenish the number of shares available for grant.

(f) If the provisions of this Section 4.2 are inconsistent with the requirements
of any regulations promulgated by the Internal Revenue Service pursuant to
Section 422 of the Code, the provisions of such regulations shall control over
the provisions of this Section 4.2, but only as this Section 4.2 applies to
Incentive Stock Options.

(g) The Committee may adopt such other reasonable rules and procedures as it
deems to be appropriate for purposes of determining the number of shares of
Stock that are available for grant pursuant to Section 4.1.

 

3 – WMI HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

Page 9 of 28

 

4.3 STOCK DISTRIBUTED. Any shares of Stock delivered pursuant to an Award may
consist, in whole or in part, of authorized but unissued Stock or reacquired
Stock, including shares purchased by the Company on the open market or
otherwise.

4.4 ADJUSTMENTS. In the event of any issuance of rights or warrants to purchase
securities, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other distribution with respect to the shares of Stock,
or any similar corporate transaction or event in respect of the Stock, then the
Committee shall, in the manner and to the extent that it deems appropriate and
equitable to the Participants and not inconsistent with the terms of this Plan,
cause a proportionate adjustment to be made in (i) the maximum numbers of shares
of Stock provided in Section 4.1, (ii) the maximum numbers of shares of Stock
set forth in Sections 11.1, 11.2, 12.1 and 13.9 and any other similar numeric
limit expressed in the Plan, (iii) the number of shares of Stock, units, or
other rights subject to the then-outstanding Awards, (iv) the price, if
applicable, for each share of Stock or unit or other right subject to then
outstanding Awards without change in the aggregate purchase price or value as to
which such Awards remain exercisable or subject to restrictions, (v) the
performance targets or goals appropriate to any outstanding Awards (subject to
such limitations as appropriate for Performance-Based Awards), or (vi) any other
terms of an Award that are affected by the event. Moreover, in the event of any
such transaction or occurrence, the Committee may provide in substitution for
any or all outstanding Awards such alternative consideration (including cash) as
it, in its discretion, may determine to be equitable under the circumstances and
may require in connection therewith the surrender of all Awards so replaced. The
foregoing provisions of this Section 4.4 also apply to any merger,
consolidation, liquidation, spin-off or split-off of the Company or any
Affiliate, but only to the extent that the application of the provisions of this
Section 4.4 are consistent with the provisions of Article 15 if such transaction
constitutes a Change of Control. Any adjustments made pursuant to this
Section 4.4 shall be made in a manner consistent with the requirements of
Section 409A of the Code and, in the case of Incentive Stock Options, any such
adjustments shall be made in a manner consistent with the requirements of
Section 424(a) of the Code.

4.5 NO OTHER RIGHTS. Except as expressly provided in Article 9 or Article 15, no
Participant shall have any rights by reason of any merger, consolidation,
liquidation, issuance of rights or warrants to purchase securities,
recapitalization, reclassification, stock dividend, spin-off, split-off, stock
split, reverse stock split or other distribution with respect to the shares of
Stock, or any similar corporate transaction or event in respect of the Stock.
Except as expressly provided in Article 15, no issuance by the Company of shares
of Stock of any class, or securities convertible into shares of Stock of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number of shares of Stock subject to an Award or the exercise
price of any Award.

4.6 REPLACEMENT AWARDS. In the event of any corporate transaction in which the
Company or an Affiliate acquires a corporate entity which, at the time of such
transaction, maintains an equity compensation plan pursuant to which awards of
stock options, stock appreciation rights, restricted stock, performance shares,
performance share units, stock grants, stock units, dividend equivalents,
restricted stock units or any other form of equity based compensation are then
outstanding (the “Acquired Plan”), the Committee may make Awards to assume,
substitute or convert such outstanding awards in such manner as may be
determined to be appropriate and equitable by the Committee in its discretion;
provided, however, that the number of shares of Stock subject to any Award shall
always be a whole number by rounding any fractional share to the nearest whole
share. Options or SARs issued pursuant to this Section 4.6 shall not be subject
to the requirement that the exercise price of such Award not be less than the
Fair Market Value of Stock on the date the Award is granted. Shares used in
connection with an Award granted in substitution for an award outstanding under
an Acquired Plan under this Section 4.6 shall not be counted against the number
of shares of Stock reserved under this Plan under Section 4.1. Any shares of
Stock authorized and available for issuance under the Acquired Plan shall,
subject to adjustment as described in Section 4.4, be available for use in
making Awards under this Plan with respect to persons eligible under such
Acquired Plan, by virtue of the Company’s assumption of such Acquired Plan,
consistent any applicable rule of the securities exchange on which the Stock is
traded.

ARTICLE 5

ELIGIBILITY AND PARTICIPATION

5.1 ELIGIBILITY. Persons eligible to participate in this Plan include members of
the Board and employees and officers of the Company; members of the board of
directors (or other governing board), officers and employees of any Affiliate;
and members of the board of directors (or other governing board), officers and

 

4 – WMI HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

Page 10 of 28

 

employees of any entity of which the Company is an Affiliate. The Committee may
determine on a case-by-case basis to make Awards under the Plan to consultants
and advisers to the Company or any Affiliate on such terms as it may determine,
consistent with the provisions of the Plan. Prospective Participants to whom
Awards are granted in connection with written offers of an employment or a
service agreement with the Company or an Affiliate also may be granted Awards.
The provisions of any Award granted to a prospective Participant must
specifically provide that no portion of the Award will vest, become exercisable
or be issued prior to the date on which such individual becomes employed by or
begins providing services to the Company or any Affiliate.

5.2 ACTUAL PARTICIPATION. Subject to the provisions of the Plan, the Committee
may, from time to time, select from among all eligible Participants those to
whom Awards shall be granted and shall determine the nature and amount of each
Award. No individual shall have any right to be selected to receive an Award, or
having been so selected, to be selected to receive a future Award, except as
otherwise provided by an agreement, the relevant provisions of which have been
approved by the Committee.

ARTICLE 6

GENERAL RULES APPLICABLE TO ALL AWARDS

6.1 AWARD AGREEMENTS. All Awards shall be evidenced by an Award Agreement. The
Award Agreement shall include such terms and provisions as the Committee
determines to be appropriate and shall be executed by the Chairman of the
Committee or another person designated by the Committee. The terms of the Award
Agreement may vary depending on the type of Award, the employee or
classification of the employee to whom the Award is made and such other factors
as the Committee determines to be appropriate.

6.2 STAND-ALONE AND TANDEM AWARDS. Awards granted pursuant to the Plan may be
granted either alone, in addition to, or in tandem with, any other Award granted
pursuant to the Plan. Awards granted in addition to or in tandem with other
Awards may be granted either at the same time as or at a different time from the
grant of such other Awards.

6.3 TERM OF AWARD. The term of each Award shall be for the period determined by
the Committee, provided that in no event shall the term of any Option or Stock
Appreciation Right exceed a period of ten years from the Date of Grant.

6.4 TERMINATION OF SERVICE. Subject to the provisions of this Plan, the
Committee shall determine and set forth in the applicable Award Agreement the
extent to which a Participant shall have the right to retain and/or exercise an
Award following Termination of Employment (or Termination of Service in the case
of a member of the Board). Such provisions need not be uniform among all types
of Awards and may reflect distinctions based on the reasons for such
terminations, including but not limited to, death, Disability, a Change of
Control, a termination for cause or reasons relating to the breach or threatened
breach of restrictive covenants.

6.5 FORM OF PAYMENT FOR AWARDS. Subject to the terms of the Plan, the Award
Agreement and any applicable law, payments or transfers to be made by the
Company or an Affiliate on the grant, exercise or settlement of an Award may be
made in such forms as the Committee determines at or after the time of grant,
including, without limitation, cash, Stock, other Awards, or other property, or
any combination, and may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case determined in accordance with
rules adopted by the Committee.

ARTICLE 7

RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS

7.1 GRANT OF RESTRICTED STOCK.

(a) Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to receive
dividends or vote the Restricted Stock). These restrictions may lapse separately
or in combination at such times, in such circumstances, in such installments, or
otherwise, as the Committee determines at the time of the grant of the Award or
thereafter. Except as otherwise provided in the Award Agreement, Participants
holding shares of Restricted Stock may not exercise voting rights with respect
to the shares of Restricted Stock during the restriction period.

 

5 – WMI HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

Page 11 of 28

 

(b) Forfeiture. Except as otherwise determined by the Committee at the time of
the grant of the Award or thereafter, upon a Termination of Employment (or
Termination of Service in the case of a member of the Board) during the
applicable restriction period, Restricted Stock that is at that time subject to
restrictions shall be forfeited; provided, however, that the Committee may
provide in any Restricted Stock Award Agreement that restrictions or forfeiture
conditions relating to Restricted Stock will be waived in whole or in part in
the event of a Termination of Employment (or Termination of Service in the case
of a member of the Board) resulting from specified causes. The Committee also
may waive in whole or in part any other restrictions or forfeiture conditions
relating to a Restricted Stock Award.

(c) Certificates for Restricted Stock. Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, the certificates must bear an appropriate legend referring
to the terms, conditions, and restrictions applicable to such Restricted Stock,
and the Company may retain physical possession of the certificate until such
time as all applicable restrictions lapse.

7.2 RESTRICTED STOCK UNIT AWARDS. Restricted Stock Unit Awards will grant the
Participant the right to receive a specified number of shares of Stock, or a
cash payment equal to the Fair Market Value (determined as of a specified date)
of a specified number of shares of Stock, subject to any vesting or other
restrictions deemed appropriate by the Committee. These restrictions may lapse
separately or in combination at such times, in such circumstances, in such
installments, or otherwise, as the Committee determines at the time of the grant
of the Award or thereafter. Except as otherwise determined by the Committee at
the time of the grant of the Award or thereafter, upon a Termination of
Employment (or Termination of Service in the case of a member of the Board)
during the applicable restriction period, Restricted Stock Units that are at
that time subject to restrictions shall be forfeited; provided, however, that
the Committee may provide in any Restricted Stock Unit Award Agreement that
restrictions or forfeiture conditions relating to Restricted Stock Units will be
waived in whole or in part in the event of a Termination of Employment (or
Termination of Service in the case of a member of the Board) resulting from
specified causes. The Committee also may waive in whole or in part any other
restrictions or forfeiture conditions relating to a Restricted Stock Unit Award,
excluding restrictions set forth in the Articles and Bylaws. Payment for
Restricted Stock Units shall be made in the manner and at the time designated by
the Committee in the Award Agreement. In the Award Agreement, the Committee may
provide that payment will be made in cash or Stock, or in a combination thereof.

ARTICLE 8

STOCK GRANT AND STOCK UNIT AWARDS

8.1 STOCK GRANT AWARDS. A Stock Grant Award grants the Participant the right to
receive (or purchase at such price as determined by the Committee) a designated
number of shares of Stock free of any vesting restrictions. The purchase price,
if any, for a Stock Grant Award shall be payable in cash or other form of
consideration acceptable to the Committee. A Stock Grant Award may be granted or
sold as described in the preceding sentence in respect of past services or other
valid consideration, or in lieu of any cash compensation due to such
Participant.

8.2 STOCK UNIT AWARDS. A Stock Unit Award grants the Participant the right to
receive a designated number of shares of Stock, or a cash payment equal to the
Fair Market Value (determined as of a specified date) of a designated number of
shares of Stock, in the future free of any vesting restrictions. A Stock Unit
Award may be granted as described in the preceding sentence in respect of past
services or other valid consideration, or in lieu of any cash compensation due
to such Participant.

 

6 – WMI HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

Page 12 of 28

 

ARTICLE 9

DIVIDEND EQUIVALENT AWARDS

9.1 DIVIDEND EQUIVALENT AWARDS. A Dividend Equivalent Award will grant the
Participant the right to receive a payment based on the dividends declared on
the shares of Stock that are subject to any Restricted Stock Unit, Stock Unit,
Performance Share Unit or Performance Share Award, to be credited as of dividend
payment dates during the period between the Date of Grant and the date the Award
is exercised, vests or expires, as determined by the Committee. In no event may
a Dividend Equivalent Award made with respect to a Restricted Stock Unit Award
that vests based on the achievement of Performance Goals, or with respect to a
Performance Share Unit or Performance Share Award, be paid unless and until such
Award vests or is earned by satisfaction of the applicable Performance Goals. A
Dividend Equivalent Award shall initially be expressed in terms of cash or
shares of Stock, depending on the way in which the dividends to which it relates
are declared. Such Award shall be converted to cash or additional shares of
Stock, as the case may be, by such formula and at such time and subject to such
limitations as may be determined by the Committee. A Dividend Equivalent Award
may not be made in connection with any Option or SAR. A Dividend Equivalent may
be paid with interest if so provided in an Award Agreement.

ARTICLE 10

PERFORMANCE SHARES; PERFORMANCE SHARE UNITS; AND PERFORMANCE CASH

AWARDS

10.1 PERFORMANCE SHARE AWARDS. A Performance Share Award grants the Participant
the right to receive a specified number of shares of Stock depending on the
satisfaction of any one or more Performance Goals. Performance may be measured
on a specified date or dates or over any period or periods determined by the
Committee. Subject to Article 15, payment for vested Performance Shares shall be
made in Stock.

10.2 PERFORMANCE SHARE UNIT AWARDS. A Performance Share Unit Award grants the
Participant the right to receive a specified number of shares of Stock or a cash
payment equal to the Fair Market Value (determined as of a specified date) of a
specified number of shares of Stock depending on the satisfaction of any one or
more Performance Goals. Performance may be measured on a specified date or dates
or over any period or periods determined by the Committee. Payment for
Performance Share Unit Awards shall be made in Stock or cash, or in a
combination thereof, as specified in the Award Agreement.

10.3 PERFORMANCE CASH AWARDS. A Performance Cash Award grants the Participant
the right to receive an amount of cash depending on the satisfaction of any one
or more Performance Goals. Performance may be measured on a specified date or
dates or over any period or periods determined by the Committee.

10.4 PERFORMANCE CRITERIA. The Performance Criteria applicable to any
Performance Share, Performance Share Unit or Performance Cash Award shall be
based on the Performance Criteria selected by the Committee and designated in
the Award Agreement. The Performance Criteria applicable to any Performance
Share, Performance Share Unit or Performance Cash Award granted to a Covered
Employee that is designated as, or deemed to be, a Performance-Based Award
pursuant to Section 13.1 shall be limited to the Performance Criteria
specifically listed in the Glossary, as adjusted in accordance with
Section 13.5, if applicable. The Performance Criteria applicable to any other
Performance Share, Performance Share Unit or Performance Cash Award shall
include the Performance Criteria specifically listed in the Glossary and such
other criteria or factors as may be determined by the Committee and specified in
the Award Agreement.

 

7 – WMI HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

Page 13 of 28

 

ARTICLE 11

STOCK OPTIONS

11.1 GENERAL. Option Awards are subject to the following terms and conditions:

(a) Exercise Price. The exercise price per share of Stock pursuant to an Option
shall be equal to the Fair Market Value of one share of Stock as of the Date of
Grant unless the Committee sets a higher exercise price in the Award Agreement.

(b) Time and Conditions of Exercise. Unless the Committee specifies otherwise in
the Award Agreement, the Option shall become exercisable in three equal annual
installments on the first, second and third anniversaries of the Date of Grant
and no vesting shall occur after Participant’s Termination of Employment (or
Termination of Service in the case of a member of the Board). Unless the
Committee specifies otherwise in the Award Agreement, the Option shall expire on
the earlier of (i) the date that is three months after Participant’s Termination
of Employment or twelve months after Termination of Service in the case of a
member of the Board, in each case, for any reason other than the Participant’s
death or Disability; or (ii) the tenth anniversary of the Date of Grant. The
Committee also may prescribe performance or other conditions, if any, that must
be satisfied before all or part of an Option may be exercised.

(c) Payment. The exercise price for any Option shall be paid in cash or shares
of Stock held for longer than six months (through actual tender or by
attestation). In the Award Agreement, the Committee also may prescribe other
methods by which the exercise price of an Option may be paid and the form of
payment (except payment may not be made in the form of a promissory note)
including, without limitation, any net-issuance arrangement or other property
acceptable to the Committee (including broker-assisted “cashless exercise”
arrangements), and the methods by which shares of Stock shall be delivered or
deemed to be delivered to Participants.

(d) Repricing of Options. Notwithstanding any other provision in the Plan to the
contrary, without approval of the Company’s shareholders, an Option may not be
amended, modified or repriced to reduce the exercise price after the Date of
Grant. In addition, an Option may not be surrendered in consideration of or
exchanged for cash, other Awards or a new Option having an exercise price below
the exercise price of the Option being surrendered or exchanged, except in
connection with a Change of Control or as otherwise provided in Section 4.4 with
respect to an adjustment in capitalization.

(e) Limitation on Number of Shares Subject to Awards. Subject to the adjustment
provided in Section 4.4, the maximum number of shares (counted as described in
Sections 4.1 and 4.2 above) of Stock with respect to one or more Option Awards
that may be granted to any one Participant during any calendar year shall be
ZERO.

11.2 INCENTIVE STOCK OPTIONS. Incentive Stock Options, which are Options
intended to meet the requirements of Section 422 of the Code, shall be granted
only to Participants who are employees. The terms of any Incentive Stock Options
granted pursuant to the Plan must comply with the requirements of Section 11.1
and the following additional provisions:

(a) Exercise. In no event may any Incentive Stock Option be exercisable for more
than ten years from the Date of Grant.

(b) Lapse of Option. An Incentive Stock Option shall lapse in the following
circumstances:

(1) The Incentive Stock Option shall lapse ten years from the Date of Grant,
unless an earlier time is specified in the Award Agreement;

(2) The Incentive Stock Option shall lapse the date that is three months after
Participant’s Termination of Employment for any reason other than the
Participant’s death or Disability, unless otherwise provided in the Award
Agreement; and

(3) If the Participant incurs a Termination of Employment on account of death or
Disability before the Option lapses pursuant to paragraph (1) or (2) above, the
Incentive Stock Option shall lapse on the earlier of (i) the scheduled
expiration date of the Option, or (ii) 12 months after the date of the
Participant’s Termination of Employment on account of death or Disability. Upon
the Participant’s death or Disability, any Incentive Stock Options exercisable
at the Participant’s death or Disability may be exercised by the Participant’s

 

8 – WMI HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

Page 14 of 28

 

legal representative or representatives, by the person or persons entitled to do
so pursuant to the Participant’s last will and testament in the case of death,
or, if the Participant fails to make testamentary disposition of such Incentive
Stock Option or dies intestate, by the person or persons entitled to receive the
Incentive Stock Option pursuant to the applicable laws of descent and
distribution.

(c) Individual Dollar Limitation. The aggregate Fair Market Value (determined as
of the time an Award is made) of all shares of Stock with respect to which
Incentive Stock Options are first exercisable by a Participant in any one
calendar year may not exceed $100,000 or such other limitation as may then be
imposed by Section 422(d) of the Code or any successor provision. To the extent
that Incentive Stock Options are first exercisable by a Participant in excess of
such limitation, the excess shall be considered Non-Qualified Stock Options.

(d) Ten Percent Owners. An Incentive Stock Option may be granted to any employee
who, at the Date of Grant, owns stock possessing more than ten percent of the
total combined voting power of all classes of Stock of the Company only if such
Option is granted at a price that is not less than 110% of Fair Market Value on
the Date of Grant and the Option is exercisable for no more than five years from
the Date of Grant.

(e) Right to Exercise. Except as provided in Section 11.2(b)(3), during a
Participant’s lifetime, an Incentive Stock Option may be exercised only by the
Participant.

(f) Limitations on Number of Shares Subject to Awards. The maximum number of
shares that may be issued under the Plan as Incentive Stock Options is ZERO.

ARTICLE 12

STOCK APPRECIATION RIGHTS

12.1 GENERAL. SAR Awards are subject to the following terms and conditions:

(a) Time and Conditions of Exercise. Unless the Committee specifies otherwise in
the Award Agreement, the SAR shall become exercisable in three equal annual
installments on the first, second and third anniversaries of the Date of Grant
and no vesting shall occur after Participant’s Termination of Employment (or
Termination of Service in the case of a member of the Board. Unless the
Committee specifies otherwise in the Award Agreement, the SAR shall expire on
the earlier of (i) the date that is three months after Participant’s Termination
of Employment or twelve months after Termination of Service in the case of a
member of the Board, in each case, for any reason other than the Participant’s
death or Disability; or (ii) the tenth anniversary of the Date of Grant. The
Committee also may prescribe performance or other conditions, if any, that must
be satisfied before all or part of an SAR may be exercised.

(b) Payment of SAR Amount. Upon exercise of the SAR, the Participant shall be
entitled to receive payment of an amount determined by multiplying (a) the
excess, if any, of the Fair Market Value of a share of Stock on the date of
exercise over the Fair Market Value (or such higher amount determined by the
Committee at the Date of Grant) of a share of Stock on the Date of Grant by
(b) the number of shares with respect to which the SAR is exercised. Unless the
Committee provides otherwise in the Award Agreement, payment for the SAR shall
be made in shares of Stock having a Fair Market Value as of the date of exercise
equal to the amount of the payment due.

(c) Repricing of SARs. Notwithstanding any other provision in the Plan to the
contrary, without approval of the Company’s shareholders, a SAR may not be
amended, modified or repriced to reduce the exercise price after the Date of
Grant. In addition, a SAR may not be surrendered in consideration of or
exchanged for cash, other Awards or a new SAR having an exercise price below the
exercise price of the SAR being surrendered or exchanged, except in connection
with a Change of Control or as otherwise provided in Section 4.4 with respect to
an adjustment in capitalization.

(d) Limitations on Number of Shares Subject to Awards. Subject to the adjustment
provided in Section 4.4, the maximum number of shares (counted as described in
Sections 4.1 and 4.2 above) of Stock with respect to one or more Stock
Appreciation Rights Awards that may be granted to any one Participant during any
calendar year shall be ZERO.

 

9 – WMI HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

Page 15 of 28

 

ARTICLE 13

PERFORMANCE-BASED AWARDS

13.1 PURPOSE. Section 162(m) of the Code limits the amount of the Company’s
deductions for compensation payable to Covered Employees to a specified amount
per year. “Performance-based compensation” that meets the requirements set forth
in Section 162(m) and the applicable regulations is not subject to this
limitation. The purpose of this Article 13 is to enable the Committee to qualify
some or all of the Awards granted pursuant to Articles 7, 8, 9 and 10 as
“performance-based compensation” pursuant to Section 162(m) of the Code.

If the Committee decides that a particular Award to a Covered Employee should
qualify as “performance-based compensation,” the Committee will provide in the
Award Agreement or otherwise that the Award is intended to be a
Performance-Based Award.

13.2 APPLICABILITY. This Article 13 shall apply only to Performance-Based
Awards. If this Article 13 applies, its provisions control over any contrary
provision contained in any other section of this Plan or any Award Agreement.
The provisions of this Article 13 and any Award Agreement for a
Performance-Based Award shall be interpreted in a manner consistent with the
requirements of Section 162(m) and the applicable regulations. If any provision
of this Plan or any Award Agreement for a Performance-Based Award does not
comply with or is inconsistent with the requirements of Section 162(m) or the
applicable regulations, such provision shall be construed or deemed amended to
the extent necessary to conform to such requirements.

13.3 DISCRETION OF THE COMMITTEE WITH RESPECT TO PERFORMANCE-BASED AWARDS. With
regard to a particular Performance Period, the Committee may select the length
of such Performance Period, the type of Performance-Based Awards to be issued,
the kind and/or level of the Performance Goal or Goals, and whether the
Performance Goal or Goals is or are to apply to the Company, an Affiliate or any
division or business unit thereof or the Participant or any group of
Participants. Depending on the Performance Criteria used to establish the
Performance Goals, the Performance Goals may be stated in terms of absolute
levels or relative to another company or to an index or indices.

13.4 ESTABLISHMENT OF PERFORMANCE GOALS. A Performance-Based Award shall provide
for payment only upon the attainment of one or more pre-established, objective
Performance Goals. The Performance Goals, and the process by which they are
established, shall satisfy all of the requirements of Section 162(m) and the
applicable regulations. By way of illustration, but not limitation, the
following requirements must be satisfied:

(a) The Performance Goals shall be based solely on the Performance Criteria
specifically identified in the Glossary;

(b) The Performance Goals shall be considered to be pre-established only if the
Performance Goals are established by the Committee in writing not later than
ninety (90) days after the commencement of the Performance Period for such
Award; provided that (i) the outcome must be substantially uncertain at the time
the Committee establishes the Performance Goals, and (ii) in no event may the
Committee establish the Performance Goals for any Performance-Based Award after
25% of the Performance Period for such Award has elapsed;

(c) A Performance Goal will be considered to be objective only if a third party
having knowledge of the relevant facts could determine whether the Performance
Goal has been met;

(d) The Performance Goal must state, in terms of an objective formula or
standard, the method for computing the amount of compensation payable to the
Covered Employee if the Goal is attained. For this purpose, the formula will be
considered to be objective only if a third party having knowledge of the
relevant performance results could calculate the amount to be paid to the
Covered Employee; and

 

10 – WMI HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

Page 16 of 28

 

(e) The objective formula or standard must preclude discretion to increase the
amount of compensation payable that would otherwise be due upon attainment of
the Performance Goal.

13.5 PERFORMANCE EVALUATION; ADJUSTMENT OF GOALS. At the time that a
Performance-Based Award is first issued, the Committee, in the Award Agreement
or in another written document, shall specify whether performance will be
evaluated including or excluding the effect of any of the following events that
occur during the Performance Period, as the Committee deems appropriate:

(a) Decisions entered or settlements reached in litigation or regulatory
proceedings;

(b) The write down or sale of assets;

(c) The impact of discontinued operations or any reorganization, liquidation or
restructuring;

(d) The impact of changes in tax laws, accounting principles, regulatory actions
or other laws affecting reported results;

(e) Extraordinary non-recurring items as described in Accounting Principles
Board Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual or
quarterly reports filed with the Securities and Exchange Commission in respect
of the applicable year;

(f) The impact of any mergers, acquisitions, spin-offs or other divestitures;
and

(g) Foreign exchange gains and losses.

The inclusion or exclusion of these items shall be expressed in a form that
satisfies the requirements of Section 162(m) and the applicable regulations. The
Committee also may, within the time prescribed by Section 162(m) and the
applicable regulations, adjust or modify the calculation of Performance Goals
for such Performance Period in order to prevent the dilution or enlargement of
the rights of Participants (i) in the event of, or in anticipation of, any
unusual or extraordinary corporate item, transaction, event, or development, or
(ii) in recognition of, or in anticipation of, any other unusual or nonrecurring
events affecting the Company, or the financial statements of the Company, or in
response to, or in anticipation of, changes in applicable laws, regulations,
accounting principles, or business conditions.

13.6 ADJUSTMENT OF PERFORMANCE-BASED AWARDS. The Committee may adjust the
determinations of the degree of attainment (taking into account any adjustments
required pursuant to Section 13.5) of the pre-established Performance Goals.
Notwithstanding any provision herein to the contrary, the Committee may not make
any adjustment or take any other action with respect to any Performance-Based
Award that will increase the amount payable under any such Award. The Committee
shall retain the power to adjust Performance-Based Awards downward or to
otherwise reduce the amount payable with respect to any Performance-Based Award.

13.7 CONTINUED EMPLOYMENT REQUIRED. Unless otherwise provided in the relevant
Award Agreement, a Participant must be an employee of the Company or an
Affiliate on the day a Performance-Based Award for such Performance Period is
paid to the Participant.

13.8 CERTIFICATION BY THE COMMITTEE. The payment for a Performance-Based Award
shall not occur until the Committee certifies, in writing, that the
pre-established Performance Goals and any other material terms and conditions
precedent to such payment have been satisfied. Committee certification is not
required for compensation that is attributable solely to the increase in the
value of the Company’s Stock.

13.9 MAXIMUM AWARD PAYABLE. The maximum Performance-Based Award (other than a
Performance Cash Award) payable to any one Participant pursuant to the Plan for
any Performance Period is ZERO shares of Stock or the equivalent cash value. The
maximum Performance Cash Award payable to any one Participant for any
Performance Period is ZERO. If the Performance Period is less than or exceeds
12 months, the dollar and share limits expressed in the preceding sentences
shall be reduced or increased proportionately, as the case may be. For example,
if the Performance Period is three years, the limit shall be increased by
multiplying it by three.

 

11 – WMI HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

Page 17 of 28

 

13.10 MISCELLANEOUS. The designation of a Covered Employee as a Participant for
any Performance Period shall not in any manner entitle the Participant to
receive a Performance-Based Award for such Performance Period. Moreover,
designation of a Covered Employee as a Participant for a particular Performance
Period shall not require designation of such Covered Employee as a Participant
for any subsequent Performance Period.

ARTICLE 14

OTHER PROVISIONS APPLICABLE TO ALL AWARDS

14.1 LIMITATION ON AWARDS WITH RAPID OR NO VESTING. No more than five percent in
the aggregate of the shares of Stock available for grant or reference purposes
pursuant to Section 4.1 may be subject to the following types of Awards:

(a) Stock Grants or Stock Units other than those awarded to members of the Board
pursuant to regular retainer arrangements;

(b) Options that become fully vested prior to the third anniversary of the Date
of Grant;

(c) SARs that becomes fully vested prior to the third anniversary of the Date of
Grant;

(d) Restricted Stock or Restricted Stock Units with respect to which the
restrictions lapse solely based on the passage of time and which vest in less
than three years;

(e) Restricted Stock or Restricted Stock Units with respect to which the
restrictions lapse based on the satisfaction of Performance Goals and that fully
vest before the expiration of the one-year period following the Date of Grant;
and

(f) Performance Shares or Performance Share Units that fully vest before the
expiration of the one-year period following the Date of Grant.

An Award will not be included in the aggregate Awards subject to the
requirements of this Section solely because the Award Agreement provides for the
immediate vesting of the Award upon a Participant’s death or Disability or upon
the occurrence of a Change of Control. In addition, replacement Awards granted
pursuant to Section 4.6 shall be disregarded in calculating compliance with the
limitations of this Section. In addition, an Award will not be included in the
aggregate Awards subject to the requirements of this Section solely because the
Award Agreement provides that an incremental portion of the Award may become
vested proportionally during the vesting periods described above. For example,
an Option or SAR that becomes vested in equal monthly, quarterly or annual
increments over a period of three years will not be subject to the limitations
of this Section.

14.2 LIMITS ON TRANSFER.

(a) General. Except as provided in Section 14.2(b) or Section 14.3, no right or
interest of a Participant in any Award may be pledged, encumbered, or
hypothecated to, or in favor of, any party other than the Company or an
Affiliate, or shall be subject to any lien, obligation, or liability of such
Participant to any other party other than the Company or an Affiliate. Except as
provided in Section 14.2(b) or Section 14.3, and except as otherwise provided by
the Committee, no Award shall be assigned, transferred, or otherwise disposed of
by a Participant other than by will or the laws of descent and distribution or
pursuant to a domestic relations order (that would otherwise qualify as a
qualified domestic relations order as defined in the Code or Title I of ERISA
but for the fact that the order pertains to an Award) in favor of a spouse or,
if applicable, until the expiration of any period during which any restrictions
are applicable or any Performance Period as determined by the Committee.

 

12 – WMI HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

Page 18 of 28

 

(b) Transfers to Family Members. The Committee shall have the authority to adopt
a policy that is applicable to existing Awards, new Awards, or both, which
permits a Participant to transfer Awards during his or her lifetime to any
Family Member. In the event an Award is transferred as permitted by such policy,
such transferred Award may not be subsequently transferred by the transferee
(other than another transfer meeting the conditions set forth in the policy)
except by will or the laws of descent and distribution. A transferred Award
shall continue to be governed by and subject to the terms and limitations of the
Plan and relevant Award Agreement, and the transferee shall be entitled to the
same rights as the Participant, as if the transfer had not taken place.

14.3 BENEFICIARIES. Notwithstanding Section 14.2, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death, and, in accordance with Section 11.2(b)(3),
upon the Participant’s Disability. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Committee. If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his beneficiary with respect to more than 50% of the Participant’s
interest in the Award shall not be effective without the prior written consent
of the Participant’s spouse. If no beneficiary has been designated or survives
the Participant, payment shall be made to the person entitled thereto pursuant
to the Participant’s will or the laws of descent and distribution. Subject to
the foregoing, a beneficiary designation may be changed or revoked by a
Participant at any time provided the change or revocation is provided to the
Company.

14.4 STOCK CERTIFICATES. Notwithstanding anything herein to the contrary, the
Company shall not be required to issue or deliver any certificates evidencing
shares of Stock pursuant to the exercise of any Award, unless and until the
Board has determined, with advice of counsel, that the issuance and delivery of
such certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange or
quotation system on which the shares of Stock are listed, quoted or traded. All
Stock certificates delivered pursuant to the Plan are subject to any
stop-transfer orders and other restrictions as the Committee deems necessary or
advisable to comply with Federal, state, or foreign jurisdiction, securities or
other laws, rules and regulations and the rules of any national securities
exchange or automated quotation system on which the Stock is listed, quoted, or
traded. The Committee may place legends on any Stock certificate to reference
restrictions applicable to the Stock. In addition to the terms and conditions
provided herein, the Board may require that a Participant make such reasonable
covenants, agreements, and representations, as the Board deems advisable in
order to comply with any such laws, regulations, or requirements.

14.5 CLAWBACK. Notwithstanding any provision of the Plan to the contrary, in an
Award Agreement, the Committee shall include provisions calling for the
recapture or clawback of all or any portion of an Award to the extent it
believes is desirable or necessary to comply with applicable law in effect on
the date of the Award Agreement, including, but not limited to, the final rules
issued by the Securities and Exchange Commission pursuant to Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act. The Committee also
may include other clawback provisions in the Award Agreement as it determines to
be appropriate. By accepting an Award, each Participant agrees to be bound by,
and comply with, the terms of any such recapture or clawback provisions and with
any Company request or demand for recapture or clawback.

ARTICLE 15

CHANGE OF CONTROL

15.1 GENERAL RULE. Unless the Committee with the approval of the Board provides
otherwise in an Award Agreement, if a Change of Control occurs, immediately
prior to the Change of Control:

(a) Any and all Options and SARs granted hereunder shall become exercisable
immediately before the closing of the transaction that will result in the Change
of Control and all necessary steps shall be taken to allow the Participants to
immediately exercise such Options or SARs so that any Stock issued upon such
exercise shall be able to participate in the transaction that results in the
Change of Control. If pursuant to the terms of the Award Agreement, a SAR is to
be paid in cash, the SAR will be deemed to be exercised on the closing of the
transaction that results in the Change of Control. The cash payment then will be
made within twenty days following the closing of the transaction that results in
the Change of Control.

 

13 – WMI HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

Page 19 of 28

 

(b) Any time based or other restrictions imposed on Restricted Stock or
Restricted Stock Units shall lapse. All Restricted Stock Units and Stock Units
shall become immediately payable and shall be paid in Stock or cash, in
accordance with the terms of the applicable Award Agreement. All necessary steps
shall be taken to allow any Stock issued in payment for the Restricted Stock
Units or Stock Units (and any shares of Restricted Stock that become
unrestricted) to participate in the transaction that results in the Change of
Control. If pursuant to the terms of the Award Agreement, a Restricted Stock
Unit is to be paid in cash, the Restricted Stock Unit will be settled as of the
closing of the transaction that results in the Change of Control and the cash
payment then will be made within ten days following the closing of the
transaction that results in the Change of Control.

(c) Any Awards of Performance Shares or Performance Share Units that are payable
in Stock shall be converted to Stock Grants, which shall be immediately vested.
All Stock payable in connection with the Stock Grant shall be issued immediately
before the closing of the transaction that will result in the Change of Control
and all necessary steps shall be taken to allow any Stock so issued to
participate in the transaction that result in the Change of Control. In
converting Performance Shares or Performance Share Units to a Stock Grant, the
Participants shall receive the number of shares of Stock that would have been
earned at the target level of performance; provided, however, that if, in the
judgment of the Committee, the level of performance as of the last day of the
month that is at least 30 days prior to the closing of the transaction that
results in the Change of Control is reasonably ascertainable and such
performance exceeds the target level of performance, the Participants shall
receive the number of shares of Stock that would have been earned at such
attained level of performance rather than the target level of performance.
Whether the attained level of performance exceeds the target level will be
determined on a goal-by-goal basis. For example, if four equally weighted goals
are established in connection with a particular Award, and the attained level of
performance exceeds the target level for one of such goals, 25% of the Award
will be earned at the attained level and the remaining 75% will be earned at the
target level.

(d) Any Awards of Performance Share Units that are payable in cash shall become
immediately vested. The Participants then shall receive a cash payment equal to
the Fair Market Value of the specified number of shares of Stock payable
pursuant to the Award at the target level of performance; provided, however,
that if, in the judgment of the Committee, the level of performance as of the
last day of the month that is at least 30 days prior to the closing of the
transaction that results in the Change of Control is reasonably ascertainable
and such performance exceeds the target level of performance, such attained
level of performance shall be used. Whether the attained level of performance
exceeds the target level will be determined on a goal-by-goal basis as further
described in Section 15.1(c). The cash payment then will be made within ten days
following the closing of the transaction that results in the Change of Control.

(e) Performance Cash Awards shall be deemed to be satisfied and earned at the
target level of performance; provided, however, that if, in the judgment of the
Committee, the level of performance as of the last day of the month that is at
least 30 days prior to the closing of the transaction that results in the Change
of Control is reasonably ascertainable and such level and such performance
exceeds the target level of performance, such attained level of performance
shall be used. Whether the attained level of performance exceeds the target
level will be determined on a goal-by-goal basis as further described in
Section 15.1(c). Performance Cash Awards then shall be paid within ten days
following the closing of the transaction that results in the Change of Control.

(f) Any Dividend Equivalent Awards shall be paid in cash or Stock as determined
in accordance with the applicable Award Agreement. All Stock payable in
connection with the Dividend Equivalent shall be issued immediately before the
closing of the transaction that will result in the Change of Control and all
necessary steps shall be taken to allow any Stock so issued to participate in
the transaction that result in the Change of Control. Any cash payment shall be
made within ten days following the closing of the transaction that results in
the Change of Control.

(g) With respect to an Award that the Company concludes is subject to
Section 409A of the Code, a Change of Control may not result in the acceleration
of the timing of any payment unless the transaction that results in the Change
of Control also constitutes a “change of control event” as such term is used in
Treasury Regulation Section 1.409A-3(i)(5). Such transaction shall be considered
to be a Change of Control for all other

 

14 – WMI HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

Page 20 of 28

 

purposes of such an Award, however, unless prohibited by regulations issued
pursuant to Section 409A. For example, such transaction will result in the lapse
of any time based or other restrictions on a Restricted Stock or Restricted
Stock Unit Award. If due to the above provisions the payment of an Award may not
be accelerated, the Board, prior to the Change of Control, shall take such
action as it in good faith determines to be necessary to assure that there will
be no material impairment to either the value of the Award to the Participant or
the Participant’s opportunity for future appreciation in respect of such Award.

15.2 BOARD OVERRIDE. Notwithstanding the foregoing provisions of Section 15.1,
the Board, prior to a Change of Control, may determine that no Change of Control
shall be deemed to have occurred or that some or all of the enhancements to the
rights of Participants under all or a portion of the outstanding Awards upon a
Change of Control, as provided under Section 15.1 or the Award Agreement, shall
not apply to specified Awards. The Board may exercise such override authority
only if, before or immediately upon the occurrence of the specified event that
would otherwise constitute a Change of Control, the Board, as constituted prior
to the Change of Control, reasonably concludes, in good faith, that:
(i) Participants holding Awards affected by action of the Board under this
Section 15.2 shall be protected by legally binding obligations of the Company or
the surviving entity or the parent thereof because such Awards (A) shall remain
outstanding following consummation of all transactions involved in or
contemplated by such Change of Control or (B) shall be assumed and adjusted by
the surviving entity resulting from such transactions or the parent thereof, or
(C) shall be exchanged for new awards issued by the surviving entity resulting
from such transaction or the parent thereof; and (ii) changes in the terms of
the Award resulting from such transactions will not materially impair the value
of the Awards to the Participants or their opportunity for future appreciation
in respect of such Awards. The Board may exercise such override authority with
respect to an Award which the Company concludes is subject to (and not excepted
from) the requirements of Section 409A of the Code only in a manner and to the
extent permissible under Section 409A.

15.3 PARTICIPANT CONSENT NOT REQUIRED. Nothing in this Article 15 or any other
provision of this Plan is intended to provide any Participant with any right to
consent to or object to any transaction that might result in a Change of Control
and each provision of this Plan shall be interpreted in a manner consistent with
this intent. Similarly, nothing in this Article 15 or any other provision of
this Plan is intended to provide any Participant with any right to consent to or
object to any action taken by the Board pursuant to Section 15.2.

ARTICLE 16

AMENDMENT, MODIFICATION, AND TERMINATION

16.1 AMENDMENT, MODIFICATION, AND TERMINATION OF THE PLAN. With the approval of
the Board, at any time and from time to time, the Committee may terminate, amend
or modify the Plan; provided, however, that any such action of the Committee
shall be subject to the approval of the shareholders to the extent necessary to
comply with any applicable law, regulation, or rule of the stock exchange on
which the shares of Stock are listed, quoted or traded. Except as provided in
Section 4.4, neither the Board nor the Committee may, without the approval of
shareholders, (i) increase the number of shares available for grant under the
Plan, (ii) permit the Committee to grant Options with an exercise price that is
below Fair Market Value on the Date of Grant, (iii) permit the Committee to
extend the exercise period for an Option beyond ten years from the Date of
Grant, (iv) amend Section 11.1(d) to permit the Committee to reprice previously
granted Options, or (v) amend Section 12.1(c) to permit the Committee to reprice
previously granted SARs.

16.2 AWARDS PREVIOUSLY GRANTED. Except as provided in the next sentence, no
termination, amendment, or modification of the Plan or any Award Agreement shall
adversely affect in any material way the rights of the holder under any Award
previously granted pursuant to the Plan without the prior written consent of the
holder of the Award. The consent of the holder of an Award is not needed if the
change (i) is required by law or regulation, (ii) does not adversely affect in
any material way the rights of the holder in the good faith discretion of the
Committee, or (iii) is required to cause the benefits under the Plan to qualify
as performance-based compensation within the meaning of Section 162(m) of the
Code or to comply with the provisions of Section 409A of the Code and applicable
regulations or other interpretive authority. Additional rules relating to
amendments to the Plan or any Award Agreement to assure compliance with
Section 409A of the Code are set forth in Section 17.15.

 

15 – WMI HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

Page 21 of 28

 

16.3 PERFORMANCE-BASED AWARDS. Except as provided in Section 15.1, the Committee
shall not have the authority to amend an Award Agreement to accelerate the
vesting or waive the forfeiture restrictions of any Performance-Based Awards. In
addition, the Committee shall not take any other action that would cause a
Performance-Based Award to fail to satisfy the requirements of the
performance-based compensation exception to the deduction limitations imposed by
Section 162(m) of the Code unless the Committee concludes that the deduction
limitations will not become applicable or that the amendment is appropriate
despite the deduction limitations imposed by Section 162(m) of the Code.

ARTICLE 17

GENERAL PROVISIONS

17.1 NO RIGHTS TO AWARDS. No Participant, employee, or other person shall have
any claim to be granted any Award, and neither the Company nor the Committee is
obligated to treat Participants, employees, and other persons uniformly.

17.2 NO SHAREHOLDERS RIGHTS. No Award gives the Participant any of the rights of
a shareholder of the Company unless and until unrestricted shares of Stock are
issued to the Participant or the restrictions on any shares previously issued
lapse, except as specifically otherwise provided in the Plan or the Award
Agreement.

17.3 WITHHOLDING. The Company or any Affiliate shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy Federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any taxable event concerning a Participant arising as a result of this Plan.
With the Committee’s consent as expressed in an Award Agreement or in any policy
adopted by the Committee, the Company may permit the Participant to satisfy a
tax withholding requirement by (a) directing the Company to withhold shares of
Stock to which the Participant is entitled pursuant to the Award in an amount
necessary to satisfy the Company’s applicable federal, state, local or foreign
income and employment tax withholding obligations with respect to such
Participant, (b) tendering previously-owned shares of Stock held by the
Participant for six months or longer to satisfy the Company’s applicable
federal, state, local, or foreign income and employment tax withholding
obligations with respect to the Participant, (c) a broker-assisted “cashless”
transaction, or (d) personal check or other cash equivalent acceptable to the
Company.

17.4 NO RIGHT TO CONTINUED EMPLOYMENT OR SERVICE. Nothing in the Plan or any
Award Agreement shall interfere with or limit in any way the right of the
Company or any Affiliate to terminate any Participant’s employment or services
at any time, nor confer upon any Participant any right to continue in the employ
or service of the Company or any Affiliate.

17.5 UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Affiliate. Neither the Participant nor
any other persons shall have any interest in any fund or in any specific asset
or assets of the Company or any other entity by reason of any Award, except to
the extent provided hereunder.

17.6 RELATIONSHIP TO OTHER BENEFITS. No payment pursuant to the Plan shall be
taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Affiliate, except as otherwise provided in such plan.

17.7 EXPENSES. The expenses of administering the Plan shall be borne by the
Company.

17.8 TITLES AND HEADINGS. The titles and headings of the sections in the Plan
are for convenience of reference only and, in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

 

16 – WMI HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

Page 22 of 28

 

17.9 FRACTIONAL SHARES. No fractional shares of Stock shall be issued pursuant
to the Plan. Unless the Committee specifies otherwise in the Award Agreement or
pursuant to any policy adopted by the Committee, any fractional share shall be
rounded to the next lower whole share.

17.10 COMPLIANCE WITH LAWS. The grant of Awards and the issuance and subsequent
transfer of Stock shall be subject to compliance with all applicable law,
including all applicable securities laws. Awards may not be exercised, and Stock
may not be transferred, in violation of applicable law. Thus, for example,
Awards may not be exercised unless: (a) a registration statement under the
Securities Act is then in effect with respect to the related Stock, or (b) in
the opinion or advice of legal counsel to the Company, the Stock may be issued
in accordance with an applicable exemption from the registration requirements of
the Securities Act and any other applicable securities laws. The failure or
inability of the Company to obtain from any regulatory body the authority
considered by the Company’s legal counsel to be necessary or useful for the
lawful issuance of any Stock or their subsequent transfer shall relieve the
Company of any liability for failing to issue the Stock or permitting their
transfer. As a condition to the exercise of any Award or the transfer of any
Stock, the Company may require the Participant to satisfy any requirements or
qualifications that may be necessary or appropriate to comply with or evidence
compliance with any applicable law. With respect to any person who is, on the
relevant date, obligated to file reports pursuant to Section 16 of the Exchange
Act, transactions pursuant to this Plan are intended to comply with all
applicable conditions of Rule 16b-3 or its successors pursuant to the Exchange
Act. Notwithstanding any other provision of the Plan, the Committee may impose
such conditions on the exercise of any Award as may be required to satisfy the
requirements of Rule 16b-3 or its successors pursuant to the Securities Exchange
Act or any other applicable law. To the extent any provision of the Plan or
action by the Committee fails to so comply, it shall be void to the extent
permitted by law and voidable as deemed advisable by the Committee.

17.11 GOVERNMENT AND OTHER REGULATIONS. The obligation of the Company to make
payment of awards in Stock or otherwise shall be subject to all applicable laws,
rules and regulations, and to such approvals by government agencies as may be
required. The Company shall be under no obligation to register pursuant to the
Securities Act of 1933, as amended, any of the shares of Stock paid pursuant to
the Plan. If the shares paid pursuant to the Plan may in certain circumstances
be exempt from registration pursuant to the Securities Act of 1933, as amended,
the Company may restrict the transfer of such shares in such manner as it deems
advisable to ensure the availability of any such exemption. The Committee shall
impose such restrictions on any Award as it may deem advisable, including
without limitation, restrictions under applicable federal securities law, under
the requirements of any stock exchange or automated quotation system upon which
the Stock is then listed, quoted or traded and under any blue sky or state
securities laws applicable to such Award.

17.12 GOVERNING LAW. The Plan, all Award Agreements and all determinations made
and actions taken under this Plan shall be governed by the substantive laws, but
not the choice of law rules, of the State of Washington.

17.13 SUCCESSORS. All obligations of the Company under the Plan with respect to
Awards shall be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect merger, consolidation,
purchase of all or substantially all of the business and/or assets of the
Company or otherwise.

17.14 SURVIVAL OF PROVISIONS. The rights, remedies, agreements, obligations and
covenants contained in or made pursuant to this Plan, any Award Agreements and
any notices or agreements made in connection with this Plan shall survive the
execution and delivery of such notices and agreements and the delivery and
receipt of such shares of Stock.

17.15 COMPLIANCE WITH SECTION 409A.

(a) General Compliance. Some of the types of Awards that may be granted pursuant
to the Plan (including, but not necessarily limited to, Restricted Stock Unit
Awards, Performance Share Awards, Performance Share Unit Awards, Performance
Cash Awards and Stock Unit Awards) may be considered to be “non-qualified
deferred compensation” subject to the requirements of Section 409A of the Code.
If an Award is subject to the requirements of Section 409A of the Code, the
Company intends (but cannot and does not guarantee) that the Award Agreement and
this Plan comply fully with and meet all of the requirements of Section 409A of
the Code or an exception thereto and the Award Agreement shall include such
provisions, in addition to the provisions of this

 

17 – WMI HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

Page 23 of 28

 

Plan, as may be necessary to assure compliance with Section 409A of the Code or
an exception thereto. An Award subject to Section 409A of the Code also shall be
administered in good faith compliance with the provisions of Section 409A of the
Code as well as applicable guidance issued by the Internal Revenue Service and
the Department of Treasury. To the extent necessary to comply with Section 409A
of the Code, any Award that is subject to Section 409A of the Code may be
modified, replaced or terminated by the Committee. Notwithstanding any provision
of this Plan or any Award Agreement to the contrary, in the event that the
Committee determines that any Award is or may become subject to Section 409A of
the Code, the Company may adopt such amendments to the Plan and the related
Award Agreements, without the consent of the Participant, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effective dates), or take any other action that the Committee
determines to be necessary or appropriate to either comply with Section 409A of
the Code or to exclude or exempt the Plan or any Award from the requirements of
Section 409A of the Code.

(b) Delay for Specified Employees. If, at the time of a Participant’s Separation
from Service, the Company has any Stock which is publicly traded on an
established securities market or otherwise, and if the Participant is considered
to be a Specified Employee, to the extent any payment for any Award is subject
to the requirements of Section 409A of the Code and is payable upon the
Participant’s Separation from Service, such payment shall not commence prior to
the first business day following the date which is six months after the
Participant’s Separation from Service (or if earlier than the end of the
six-month period, the date of the Participant’s death). Any amounts that would
have been distributed during such six-month period will be distributed on the
day following the expiration of the six-month period.

(c) Prohibition on Acceleration or Deferral. Under no circumstances may the time
or schedule of any payment for any Award that is subject to the requirements of
Section 409A of the Code be accelerated or subject to further deferral except as
otherwise permitted or required pursuant to regulations and other guidance
issued pursuant to Section 409A of the Code. If the Company fails to make any
payment pursuant to the payment provisions applicable to an Award that is
subject to Section 409A of the Code, either intentionally or unintentionally,
within the time period specified in such provisions, but the payment is made
within the same calendar year, such payment will be treated as made within the
specified time period. In addition, in the event of a dispute with respect to
any payment, such payment may be delayed in accordance with the regulations and
other guidance issued pursuant to Section 409A of the Code.

 

18 – WMI HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

Page 24 of 28

 

GLOSSARY

(a) “Affiliate” means any subsidiary or parent of the Company that is: (i) a
member of a “controlled group of corporations” (within the meaning of
Section 414(b) of the Code as modified by Section 415(h) of the Code) that
includes the Company as a member of the group; or (ii) a member of a group of
trades or businesses under common control (within the meaning of Section 414(c)
of the Code as modified by Section 415(h) of the Code) that includes the Company
as a member of the group. In applying Section 1563(a)(1), (2) and (3) of the
Code for purposes of determining the members of a controlled group of
corporations under Section 414(b) of the Code, the language “at least 50%” shall
be used instead of “at least 80%” each place it appears in Section 1563(a)(1),
(2) and (3) and in applying Treasury Regulation Section 1.414(c)-2 for purposes
of determining the members of a group of trades or businesses (whether or not
incorporated) that are under common control for purposes of Section 414(c) of
the Code, the language “at least 50%” shall be used instead of “at least 80%”
each place it appears in Treasury Regulation Section 1.414(c)-2. For purposes of
determining whether an event constitutes a Change of Control as defined below,
“Affiliate” status shall be determined on the day immediately preceding the date
of the transaction or event.

(b) “Articles” mean the Amended and Restated Articles of Incorporation of the
Company, as amended and restated from time to time.

(c) “Award” means any Restricted Stock, Restricted Stock Unit, Performance
Share, Performance Share Unit, Performance Cash, Stock Grant, Stock Unit,
Dividend Equivalent, Option or Stock Appreciation Right granted to a Participant
under the Plan.

(d) “Award Agreement” means any written agreement, contract, or other instrument
or document, including an electronic agreement or document, evidencing an Award.

(e) “Beneficial Owner” shall have the same meaning as given to that term in
Rule 13d-3 of the General Rules and Regulations of the Exchange Act, provided
that any pledgee of the voting securities of the Company shall not be deemed to
be the Beneficial Owner thereof prior to its disposition of, or acquisition of
voting rights with respect to, such securities.

(f) “Board” means the Board of Directors of the Company.

(g) “Bylaws” mean the Amended and Restated Bylaws of the Company, as amended and
restated from time to time.

(h) “Change of Control” means and shall be deemed to have occurred as of the
date of the occurrence of any of the following events:

(1) Any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by that person
or group, constitutes more than 50% of the total fair market value or total
voting power of stock of the Company;

(2) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by that person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company;

(3) The closing of a merger or consolidation of (A) the Company with any other
corporation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or an Affiliate, less than 60% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation, (either by remaining outstanding or by being converted into
voting securities of the surviving entity or any parent thereof), in combination
with the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or an Affiliate, or such surviving entity

 

19 – WMI HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

Page 25 of 28

 

or any parent thereof outstanding immediately after such merger or
consolidation; provided that, for purposes of this subparagraph (3), a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the then outstanding securities of the Company
(excluding any securities acquired by that person directly from the Company or
an Affiliate) shall not result in a Change of Control;

(4) One person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by that person or persons) assets from the Company that have a total
fair market value equal to or more than 40% of the total gross fair market value
of all the Company’s assets immediately before such acquisition or acquisitions,
where “gross fair market value” is determined without regard to any liabilities
associated with the assets; provided no Change in Control occurs if the transfer
of assets is to (i) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to the Company’s stock; (ii) an
entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (iii) a person, or more than one person
acting as a group, who owns, directly or indirectly, 50% or more of the total
value or voting power of all the Company’s outstanding stock; or (iv) an entity,
at least 50% of the total value or voting power of which is owned, directly or
indirectly, by a person, or more than one person acting as a group, who owns,
directly or indirectly, 50% or more of the total value or voting power of all
the Company’s outstanding stock; or

(5) A majority of the members of the Board is replaced during any 12-month (or
shorter) period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election.

Notwithstanding the foregoing, a Change of Control will not be deemed to have
occurred until (i) any required regulatory approval has been obtained, and
(ii) the transaction that would otherwise be considered a Change of Control
closes.

(i) “Code” means the Internal Revenue Code of 1986, as amended.

(j) “Committee” means the committee of the Board designated to administer the
Plan pursuant to Article 3.

(k) “Company” means WMI Holdings Corp., a Washington corporation and (except for
purposes of determining whether a Change of Control has occurred) any successor
corporation.

(l) “Covered Employee” means an employee who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.

(m) “Date of Grant” means, as determined by the Committee, the latest to occur
of (i) the date as of which the Committee approves an Award, (ii) the date on
which an Award to a prospective employee, officer, or non-employee member of the
Board first becomes effective, or (iii) such other date as may be specified by
the Committee in the Award Agreement.

(n) “Disability” means “disability” as that term is defined in Section 22(e)(3)
of the Code unless a different definition is provided in the Award Agreement.

(o) “Dividend Equivalent” means a right granted to a Participant pursuant to
Article 9.

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(q) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(r) “Executive” means an individual who is subject to Section 16 of the Exchange
Act or who is a “Covered Employee”, in either case because of the individual’s
relationship with the Company or an Affiliate.

 

20 – WMI HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

Page 26 of 28

 

(s) “Fair Market Value” means,

(i) Listed Stock. If the Stock is traded on any established stock exchange or
quoted on a national market system, Fair Market Value shall be the closing sales
price for the Shares as quoted on that stock exchange or system for the date the
value is to be determined (the “ Value Date “) as reported in The Wall Street
Journal or a similar publication. If no sales are reported as having occurred on
the Value Date, Fair Market Value shall be that closing sales price for the last
preceding trading day on which sales of Stock are reported as having occurred.
If no sales are reported as having occurred during the five trading days before
the Value Date, Fair Market Value shall be the closing bid for Stock on the
Value Date. If Stock is listed on multiple exchanges or systems, Fair Market
Value shall be based on sales or bids on the primary exchange or system on which
Stock is traded or quoted.

(ii) Stock Quoted by Securities Dealer. If the Stock is regularly quoted by a
recognized securities dealer but selling prices are not reported on any
established stock exchange or quoted on a national market system, Fair Market
Value shall be the mean between the high bid and low asked prices on the Value
Date. If no prices are quoted for the Value Date, Fair Market Value shall be the
mean between the high bid and low asked prices on the last preceding trading day
on which any bid and asked prices were quoted.

(iii) No Established Market. If the Stock is not traded on any established stock
exchange or quoted on a national market system and is not quoted by a recognized
securities dealer, the Committee will determine Fair Market Value by the
application of a reasonable valuation method pursuant to the regulations under
Section 409A of the Code.

(t) “Family Member” means a Participant’s spouse and any parent, stepparent,
grandparent, sibling, child, stepchild, or grandchild, including adoptive
relationships or a trust or any other entity in which these persons (or the
Participant) have more than 50% of the beneficial interest.

(u) “Incentive Stock Option” means an Option granted pursuant to and in
compliance with Section 11.2.

(v) “Non-Qualified Stock Option” means an Option granted pursuant to
Section 11.1 that is not intended to be an Incentive Stock Option.

(w) “Option” means a right granted to a Participant pursuant to Article 11. An
Option may be either an Incentive Stock Option or a Non-Qualified Stock Option.

(x) “Participant” means a person who has been granted an Award.

(y) “Performance-Based Award” means an Award intended to satisfy the
requirements of the performance-based compensation exception to the limitations
imposed by Section 162(m) of the Code on the tax deductibility of compensation
payable to Covered Employees.

(z) “Performance Cash” means a right granted to a Participant pursuant to
Section 10.3.

(aa) “Performance Criteria” means the criteria, or any combination of the
criteria, that the Committee selects for purposes of establishing the
Performance Goal or Performance Goals for a Participant for a Performance
Period. The Performance Criteria that may be used to establish Performance Goals
for Performance-Based Awards are limited to the following: EBITDA; EBIT; costs;
operating income; net income; cash flow; operating cash flow; net cash flow;
retained earnings; budget achievement; return on equity; return on assets;
return on capital employed; return on invested capital; cash available to the
Company from an Affiliate or Affiliates; expense spending; O&M expense; gross
margin; net margin; market capitalization; customer satisfaction; revenues;
financial return ratios; market share; shareholder return and/or value
(including but not limited to total shareholder return); operating profits
(including earnings before or after income taxes, depreciation and
amortization); net profits; earnings per share; earnings per share growth;
profit returns and margins; stock price; working capital; business trends;
production cost; project milestones; acquisitions completed; reinsurance
contracts commuted, capacity utilization; quality; economic value added; plant
and equipment performance; operating efficiency;

 

21 – WMI HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

Page 27 of 28

 

diversity; debt; dividends; bond ratings; corporate governance; and health and
safety (including environmental health and safety). The Performance Criteria
that may be used to establish performance goals with respect to any Award other
than a Performance-Based Award that is subject to Article 13 may include the
above-listed Performance Criteria and such other criteria as may be set forth in
the applicable Award Agreement. Any of the Performance Criteria may be measured
either in absolute terms or as compared to any incremental increase or as
compared to results of a peer group, indices, or any other basket of companies.
Financial Performance Criteria may, but need not, be calculated in accordance
with generally accepted accounting principles (“GAAP”) or any successor method
to GAAP, including International Financial Reporting Standards. The Committee
shall, within the time prescribed by Section 162(m) of the Code, define in an
objective fashion the manner of calculating the Performance Criteria it selects
to use for a particular Performance Period for a particular Participant.

(bb) “Performance Goals” means, for a Performance Period, the goals established
in writing by the Committee for the Performance Period based upon the
Performance Criteria. Depending on the Performance Criteria used to establish
such Performance Goals, the Performance Goals may be expressed in terms of
overall Company performance or the performance of a division, business unit,
plant, or an individual. The Performance Goals may be stated in terms of
absolute levels or relative to another company or companies or to an index or
indices.

(cc) “Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, an Award.

(dd) “Performance Share” means a right granted to a Participant pursuant to
Section 10.1.

(ee) “Performance Share Unit” means a right granted to a Participant pursuant to
Section 10.2.

(ff) “Plan” means this WMI Holdings Corp. 2012 Long-Term Incentive Plan, as it
may be amended from time to time.

(gg) “Restricted Stock” means Stock granted to a Participant pursuant to
Section 7.1.

(hh) “Restricted Stock Unit” means a right granted to a Participant pursuant to
Section 7.2.

(ii) “Separation from Service” is a term that applies only in the context of an
Award that the Company concludes is subject to Section 409A of the Code. In that
limited context, the term “Separation from Service” means either: (i) the
termination of a Participant’s employment with the Company and all Affiliates
due to death, retirement or other reasons; or (ii) a permanent reduction in the
level of bona fide services the Participant provides to the Company and all
Affiliates to an amount that is less than 50% of the average level of bona fide
services the Participant provided to the Company and all Affiliates in the
immediately preceding 36 months, with the level of bona fide service calculated
in accordance with Treasury Regulation Section 1.409A-1(h)(1)(ii).

Solely for purposes of determining whether a Participant has a “Separation from
Service,” a Participant’s employment relationship is treated as continuing while
the Participant is on military leave, medical or sick leave, or other bona fide
leave of absence (if the period of such leave does not exceed six months, or if
longer, so long as the Participant’s right to reemployment with the Company or
an Affiliate is provided either by statute or contract). If the Participant’s
period of leave exceeds six months and the Participant’s right to reemployment
is not provided either by statute or by contract, the employment relationship is
deemed to terminate on the first day immediately following the expiration of
such six-month period. Whether a Termination of Employment has occurred will be
determined based on all of the facts and circumstances and in accordance with
regulations issued by the United States Treasury Department pursuant to
Section 409A of the Code.

In the case of a non-employee member of the Board, Separation from Service means
that such member has ceased to be a member of the Board. Whether an independent
contractor consultant has incurred a Separation from Service will be determined
in accordance with Treasury Regulation Section 1.409A-1(h).

 

22 – WMI HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

Page 28 of 28

 

(jj) “Specified Employee” has the meaning given in the regulations issues
pursuant to Section 409A of the Code, as amended, replaced or superseded from
time to time.

(kk) “Stock” means the common stock of the Company or any security that may be
substituted for Stock or into which Stock may be changed pursuant to Article 4.

(ll) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
pursuant to Article 12.

(mm) “Stock Grant Award” means the grant of Stock to a Participant pursuant to
Section 8.1.

(nn) “Stock Unit” means a right granted to a Participant pursuant to
Section 8.2.

(oo) “Termination of Employment” or “Termination of Service” means the cessation
of performance of services for the Company. For this purpose, transfer of a
Participant among the Company and any Affiliate, or transfer from a position as
a member of the Board to Employee, shall not be considered a Termination of
Service or a Termination of Employment with the Company. In the context of an
Award that is subject to the requirements of Section 409A of the Code, the terms
“Termination of Service” and “Termination of Employment” mean a Separation from
Service.

 

23 – WMI HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN